Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into on the
29th day of March, 2007, by and between STATION CASINOS, INC., a Nevada
corporation (the “Company”), and GLENN C. CHRISTENSON (the “Consultant”).

WHEREAS, the Company desires to engage the Consultant to render consulting
services for the Company and its subsidiaries and affiliates; and

WHEREAS, the Consultant desires to be retained by the Company to render
consulting services to the Company upon the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Consultant (each individually a “Party” and together the “Parties”) agree as
follows:

1.             Definitions.  In addition to certain terms defined elsewhere in
this Agreement, the following terms shall have the following respective
meanings:

1.1           “Affiliate” shall mean any Person controlling, controlled by or
under common control with the Company.

1.2           “Competing Business” shall have the meaning set forth in the
Separation Agreement.

1.3           “Confidential Information” shall mean all nonpublic and/or
proprietary information respecting the business of the Company or any Affiliate,
including, without limitation, its products, programs, projects, promotions,
marketing plans and strategies, business plans and practices, business
operations, employees, research and development, intellectual property,
software, databases, trademarks, pricing information, accounting and financial
data.  Confidential Information also includes information concerning the
customers of the Company or any Affiliate, such as their identity, address,
playing patterns and ratings or any other information kept by the Company or any
Affiliate concerning its customers, whether or not reduced to documentary form. 
Confidential Information does not include information that is, or becomes,
available to the public unless such availability occurs through an unauthorized
act on the part of the Consultant.

1.4           “Employment Agreement” shall mean that Employment Agreement dated
as of May 20, 2003, between the Company and the Consultant, as amended by that
First Amendment to Employment Agreement dated July 14, 2004.

1.5           “Person” shall mean any individual, firm, partnership,
association, trust, company, corporation or other entity.

1.6           “Restriction Period” shall have the meaning set forth in the
Separation Agreement.

1


--------------------------------------------------------------------------------


1.7           “Separation Agreement” shall mean that Separation Agreement and
General Release dated as of March 29, 2007 between the Company and the
Consultant.

2.             Term of Engagement.  The term of engagement (the “Term of
Engagement”) shall commence on March 31, 2007 (the “Commencement Date”), and
shall terminate upon the earlier of (a) the Closing Date (as defined in the
Separation Agreement) and (b) the second anniversary of the Commencement Date,
unless earlier terminated pursuant to Section 5 below; provided, however, that
the Parties may elect to extend the Term of Engagement by mutual agreement.

3.             Consulting Services.  During the Term of Engagement, the
Consultant shall provide a maximum of forty (40) hours of consulting services as
reasonably requested by the Company (the “Consulting Services”) per month
regarding business matters involving the Company.  The Consultant shall provide
such Consulting Services to the Company by telephone and/or in person at the
Company’s offices as reasonably requested by the Company.

4.             Fees and Expenses.  In consideration for providing the Consulting
Services provided hereunder, the Company agrees to provide the Consultant with
the following during the Term of Engagement:

4.1           Monthly Fee.  The Consultant shall be paid a monthly fee (the
“Monthly Fee”) of Twenty Thousand and No/100 Dollars ($20,000.00).  The Monthly
Fee shall be paid on or before the first (1st) day of each month during the Term
of Engagement and shall be prorated for any partial month thereof.  If the
services of the Consultant exceed forty (40) hours in any month, the Consultant
will be compensated at the hourly rate of $500.00 per hour for such additional
services.  As an independent contractor, the Consultant will be responsible for
all taxes and the Company will not have any obligation to withhold taxes from
the Monthly Fee.  The Consultant shall submit to the Company a monthly invoice,
which will include, at a minimum, the following information:

(a)                                  a general description of the Consulting
Services being performed;

(b)                                 a list of any expenses for which
reimbursement is requested (together with appropriate evidence or receipts
therefor).

4.2           Business Expense Reimbursement.  The Company shall reimburse the
Consultant for all reasonable out-of-pocket expenses incurred by it in
performing the Consulting Services under this Agreement.  The Consultant shall
submit monthly invoices to the Company for such expenses, which invoices shall
include, at a minimum, the amount of each expense, a description of the purpose
of the expense and appropriate backup or supporting documentation.

5.             Termination.  This Agreement and the Term of Engagement hereunder
may be terminated by either Party for any or no reason upon thirty (30) days’
prior written notice to the other Party.  In the event of a termination by the
Consultant, the Monthly Fees shall cease, and all unvested stock options and
restricted stock held by the Consultant shall be forfeited.  In the event of a
termination by the Company other than for “Cause” (as such term is defined in
the Employment Agreement), all Monthly Fees shall continue to be paid, and all
unvested stock options and restricted stock held by the Consultant shall
continue to vest as provided in Section 3

2


--------------------------------------------------------------------------------


of the Separation Agreement, on the same basis as if the Term of Engagement had
continued until its scheduled expiration.

6.             Independent Contractor.  All services provided by the Consultant
shall be performed by the Consultant directly and independently and not as an
agent, employee or representative of the Company.  This Agreement is not
intended to and does not constitute, create, or otherwise give rise to a joint
venture, partnership or other type of business association or organization of
any kind by or between the Company and the Consultant.  The rights and
obligations of the Company and the Consultant under this Agreement shall be
limited to the express provisions hereof.  Specifically, and without limitation,
the Consultant has no power or authority to contract for, or bind, the Company
in any manner, except as specifically authorized by the Chief Executive Officer
of the Company.

7.             Indemnification.  The Company agrees that if the Consultant is
made a party or is threatened to be made a party to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (an
“Indemnifiable Action”), arising out of or relating to the Consulting Services
as a consultant under this Agreement, the Consultant shall be indemnified,
defended and held harmless by the Company against all expense, liability and
loss (including, without limitation, attorneys’ fees, judgments, fines, taxes or
penalties and amounts paid or to be paid in settlement) reasonably incurred or
suffered by the Consultant in connection therewith, except as otherwise
prohibited by law and except to the extent that the Consultant was engaged in
gross negligence or willful misconduct in the course of providing the Consulting
Services.  The Consultant shall have the right to employ its own counsel in such
Indemnifiable Action at the Consultant’s expense; and (ii) if (A) the retention
of counsel by the Consultant has been previously authorized in writing by the
Company, (B) the Company shall have reasonably concluded, based on the advice of
independent legal counsel mutually selected by the Company and the Consultant,
that there may be a conflict of interest between the Company and the Consultant
in the conduct of any such defense, or (C) the Company shall not, in fact, have
retained counsel to assume the defense of such Indemnifiable Action, the fees
and expenses of the Consultant’s counsel shall be at the expense of the
Company.  The Company shall not settle any action or claim that would impose any
limitation or penalty on the Consultant without obtaining the Consultant’s prior
written consent, which consent shall not be unreasonably withheld.  The
provisions of this Section 7 shall survive the expiration or earlier termination
of this Agreement.

8.             Covenants to Protect Confidential Information and Other Business
Interests.

8.1           General.  The Parties understand and agree that the purpose of the
restrictions contained in this Section 8 is to protect the goodwill and other
legitimate business interests of the Company, and that the Company would not
have entered into this Agreement in the absence of such restrictions.

8.2           Confidential Information.  The Consultant shall not, during the
Term of Engagement or anytime thereafter, without the prior written consent of
the Company, divulge, disclose or make accessible any Confidential Information
to any other Person except while rendering services to the Company or for the
benefit of the Company or when required to do so by a court of competent
jurisdiction.

3


--------------------------------------------------------------------------------


8.3           Notes, Memoranda and Other Items.  Upon the termination of this
Agreement or at such earlier time as the Company may request, the Consultant
shall deliver to an appropriate officer of the Company all memoranda, diaries,
notes, records, cost information, customer lists, marketing plans and strategies
and any other documents relating or referring to any Confidential Information
made available to the Consultant by the Company in the Consultant’s possession
or control.

8.4           Non-assistance; Non-diversion.  In addition to the foregoing, the
Consultant agrees and covenants that during the Restriction Period, the
Consultant shall not, directly or indirectly, for itself or any third party, or
alone or as a member of a partnership, or as an officer, director, shareholder
or otherwise, engage in the following acts:

(a)                                  divert or attempt to divert any existing
business of the Company or any Affiliate;

(b)                                 accept any position or affiliation with, or
render any services on behalf of, any Competing Business; or

(c)                                  hire or retain any employee of the Company
or any Affiliate to provide services for any other Person or induce, solicit,
attempt to solicit, encourage, divert, cause or attempt to cause any employee or
prospective employee of the Company or any Affiliate to (i) terminate and/or
leave such employment, or (ii) accept employment with anyone other than the
Company or an Affiliate.

8.5           Survival.  The Consultant agrees that the provisions of this
Section 8 shall survive the expiration or sooner termination of this Agreement.

9.             Dispute Resolution.

9.1           Arbitrable Claims.  All disputes between the Parties arising out
of or relating to this Agreement or any alleged breach thereof (“Arbitrable
Claims”), shall be resolved by binding arbitration set as set forth in this
Section 9.  Notwithstanding the foregoing, any claim for injunctive relief
brought by the Company under Section 8 hereof shall not be considered an
Arbitrable Claim.  THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY
JUDGE OR JURY IN REGARD TO ARBITRABLE CLAIMS.

9.2           Procedure.  Arbitration of Arbitrable Claims shall be in
accordance with the Commercial Rules of the American Arbitration Association, as
amended, and as augmented in this Agreement.  Either Party may bring an action
in any court of competent jurisdiction located in Clark County, Nevada, to
enforce the provisions of Section 8 or to compel arbitration under this
Agreement and to enforce an arbitration award.  Otherwise, neither Party shall
initiate or prosecute any lawsuit, appeal or administrative action in any way
related to an Arbitrable Claim.  The initiating Party must file and serve an
arbitration claim within sixty (60) days of learning the facts giving rise to
the alleged claim.  All arbitration hearings under this Agreement shall be
conducted in Las Vegas, Nevada.  The Federal Arbitration Act shall govern the
interpretation and enforcement of this Agreement.  The Company shall pay all
fees of the

4


--------------------------------------------------------------------------------


arbitrator and costs of the arbitration; provided, however, that each Party
shall be responsible for paying its own legal fees.

9.3           Confidentiality.  All proceedings and all documents prepared in
connection with any Arbitrable Claim shall be confidential and, unless otherwise
required by law, the subject matter thereof shall not be disclosed to any Person
other than the Parties to the proceedings, their counsel, witnesses and experts,
the arbitrator, and, if involved, the court and court staff.

10.           Compliance with Laws.  The Consultant shall fully comply with all
applicable federal, state and local laws, rules and regulations in performing
the Consulting Services hereunder.

11.           Cooperation.  The Parties agree to cooperate fully with each other
in order to achieve the purposes of this Agreement and to take all actions not
specifically described that may be required to carry out the purposes and intent
of this Agreement.

12.           Notices.  All notices, demands and requests required or permitted
to be given to either Party under this Agreement shall be in writing and shall
be deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the Party concerned at the address indicated below or to such changed address as
such Party may subsequently give notice of:

 

If to the Company:

Station Casinos, Inc.

 

 

10973 W. Summerlin Centre Drive

 

 

Las Vegas, Nevada 89135

 

 

Attention: Richard J. Haskins, Esq.

 

 

 

 

If to the Consultant:

Glenn C. Christenson

 

13.           Entire Agreement.  This Agreement and the Separation Agreement
contain the entire agreement between the Parties concerning the subject matter
hereof and supersede all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, express or implied,
between the Parties with respect hereto.  No representations, inducements,
promises or agreements not embodied herein shall be of any force or effect.

14.           Assignability.  Neither Party shall have the right to assign any
rights or obligations under this Agreement without the prior written approval of
the other Party other than an assignment to a successor of the Company; provided
that such successor assumes the liabilities, obligations and duties of the
Company under this Agreement, either contractually or as a matter of law.  The
Parties acknowledge and agree that the provisions of this Section 14 were
negotiated at arms’ length and that the Consultant received separate and
adequate consideration in return for providing the Company the right to assign
this Agreement.

15.           Amendment or Waiver.  No provision in this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by both Parties.  No waiver by one Party of any breach by the other Party
of any condition or provision of this

5


--------------------------------------------------------------------------------


Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time.

16.           Section 409A Compliance.  To the extent applicable, it is intended
that this Agreement comply with the provisions of section 409A of the Internal
Revenue Code, and this Agreement shall be construed and applied in a manner
consistent with this intent.  In the event that any of the compensation to be
provided to the Consultant under this Agreement is determined by the Company to
be in the nature of nonqualified deferred compensation, the Company and the
Consultant hereby agree to take such actions as may be mutually agreed between
the parties to ensure that such compensation complies with the applicable
provisions of section 409A of the Code and the official guidance issued
thereunder.

17.           Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

18.           Construction.  The Parties agree that this Agreement is the
product of negotiations between sophisticated parties, both of whom were
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of each provision hereof.  Accordingly,
this Agreement shall be construed as if both parties prepared this Agreement,
and any rules of construction to the contrary are hereby waived.

19.           Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of Nevada without
reference to the principles of conflict of laws thereof.  In the event of any
dispute or controversy arising out of or relating to this Agreement that is not
an Arbitrable Claim, the Parties mutually and irrevocably consent to, and waive
any objection to, the exclusive jurisdiction of any court of competent
jurisdiction in Clark County, Nevada, to resolve such dispute or controversy.

20.           Headings.  The headings of the sections and subsections contained
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.

21.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

“COMPANY”

 

 

 

 

 

 

 

STATION CASINOS, INC.

 

 

 

 

 



 

By:

 

/s/ Richard J. Haskins

 

 

Name:

 

Richard J. Haskins

 

 

Title:

 

Executive Vice President,

 

 

 

 

General Counsel & Secretary

 

 

 

 

 

 

 

 

 

 

 

 

“CONSULTANT”

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Glenn C. Christenson

 

 

 

GLENN C. CHRISTENSON

 

 

7


--------------------------------------------------------------------------------